Citation Nr: 0826471	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  01-09 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.

2.  Entitlement to an effective date earlier than June 11, 
2003, for an award of a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969, from April 1971 to June 1974, and from April 1980 to 
March 1994.

The issue concerning an increased rating for degenerative 
disc disease of the lumbar spine originally came before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2000 rating decision by the Department of Veterans Affairs 
(VA), Regional Office (RO) in Winston-Salem, North Carolina.  
The Board previously remanded this issue, along with the 
issue of entitlement to TDIU rating, in February 2005 and 
September 2006.  In a July 2007 rating decision, an Agency of 
Original Jurisdiction (AOJ) granted the veteran a TDIU 
rating, effective from June 11, 2003.

The issue of entitlement to an effective date earlier than 
June 11, 2003, for an award of a TDIU rating is REMANDED to 
the RO via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  The evidence of record more nearly approximates a lumbar 
spine disability that is characterized by x-ray evidence of 
severe degenerative disc disease at L5-S1 and is manifested 
by limitation of lumbar spine motion due to severe pain, but 
is not more than severely disabling.

2.  At least for the period from September 23, 2002, the 
evidence of record shows sciatic nerve impairment of the 
right lower extremity that is manifested by slightly 
decreased motor strength in the right plantar- and dorsi-
flexion and decreased light touch and pinprick sensation over 
the right thigh, but is not more than mildly disabling.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a 40 percent rating for degenerative disc 
disease of the lumbar spine are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5292, 5293, 5295 (2002), as amended by 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007); 
VAOPGCPREC 3-2000.

2.  The criteria for a separate 10 percent rating for sciatic 
nerve impairment of the right lower extremity are met, at 
least for the period from September 23, 2002.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, The Spine, 
Formula for Rating Intervertebral Disc Syndrome, Note (2) 
(effective Sept. 23, 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Pursuant to recent 
regulatory revisions, however, the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, has been removed from 
that section effective May 30, 2008.  73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

The case at hand arises from an August 2000 rating decision, 
issued several months prior to the enactment of the VCAA.  
Following the Board's prior remands, VCAA notification 
letters were sent in February 2005 and September 2006, and 
the second letter also includes notification that a 
disability rating and an effective date for the award of 
benefits will be assigned in cases where service connection 
is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006)

That notwithstanding, this case concerns the veteran's claim 
for an increase in an existing evaluation. In this regard, in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate VCAA notice in such 
instances requires that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

In this case, the Board finds that the February 2005 VCAA 
letter was in substantial compliance with the first and 
fourth requirements of Vazquez-Flores to the extent that the 
veteran was notified that he needed to submit evidence of 
worsening that could include specific medical and laboratory 
(i.e., x-ray) evidence, as well as lay evidence from other 
individuals who could describe from their knowledge and 
personal observations in what manner his disability had 
worsened.  Nevertheless, the VCAA letter did not provide the 
type of notification set forth in the second and third 
requirements of Vazquez-Flores.  As such, the veteran has 
received inadequate notice, and the Board must proceed with 
an analysis of whether this error prejudiced him.  See 
Sanders v. Nicholson, 487 F.3d at 889.

The Board has reviewed the record first to determine whether 
the veteran had actual knowledge of the evidence needed to 
support his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).  In this regard, the Board notes with 
particularity that, in a December 2004 brief presentation, 
the veteran's representative specifically cited to the 
applicable diagnostic criteria for evaluating disabilities of 
the spine, as well as the fact that such criteria, as 
described below, had been substantially revised during the 
pendency of this appeal.  The representative also cited to 
relevant symptoms, including pain, stiffness, and aching in 
the affected area of the spine.  This presentation from the 
representative constitutes a statement demonstrating an 
awareness of what is necessary to substantiate the veteran's 
claim.  Moreover, given this presentation from the 
representative, the Board is satisfied that in the present 
case a reasonable person could have been expected to 
understand what was needed to substantiate the claim.  

Also of note to the Board is the fact that, in post-
adjudicatory issuances including the October 2001 Statement 
of the Case and multiple Supplemental Statements of the Case, 
the most recent of which was issued in August 2007, the RO 
and AMC have cited to and applied the applicable diagnostic 
criteria, with repeated references to specific medical 
findings.  With each such issuance, the veteran was allowed a 
reasonable period of time in which to respond.  While such 
issuances in and of themselves do not constitute "notice," 
as defined in the Mayfield line of cases, they further 
indicate that that the veteran has been allowed to 
participate in this adjudicatory process in a fundamentally 
fair manner.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  Notably, records from the Social 
Security Administration (SSA) have been obtained. The Board 
also notes that the veteran has been afforded comprehensive 
VA examinations in conjunction with this appeal.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran's degenerative disc disease of the lumbar spine 
has been rated under Diagnostic Code 5293, as 20 percent 
disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior September 23, 2002.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the criteria for rating disabilities 
of the spine.  Effective September 23, 2002, VA revised the 
criteria for rating intervertebral disc syndrome.  67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for rating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
At that time, VA also reiterated the changes to Diagnostic 
Code 5293 (now classified as Diagnostic Code 5243) for 
intervertebral disc syndrome.

The Board is required to consider the claim in light of both 
the former and revised schedular criteria to determine 
whether an increased rating is warranted for the veteran's 
degenerative disc disease of the lumbar spine.  The General 
Counsel for VA has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
the periods from and after the effective date of the 
regulatory change.  However, the veteran does get the benefit 
of having both the former and revised regulations considered 
for the period after the change was made.  See VAOPGCPREC 3-
2000.  That guidance is consistent with longstanding 
statutory law, to the effect that an increase in benefits 
cannot be awarded earlier than the effective date of the 
change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, a 20 percent evaluation was in order for moderate 
intervertebral disc syndrome, with recurring attacks.  A 40 
percent evaluation contemplated severe intervertebral disc 
syndrome, characterized by recurrent attacks with 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy which 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a.

Under the Diagnostic Code 5292, in effect prior to September 
26, 2003, a 20 percent evaluation was warranted for moderate 
limitation of motion, while a 40 percent evaluation 
contemplated severe limitation of motion.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5295, in effect prior to September 26, 
2003, a 20 percent evaluation was warranted for symptoms with 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent evaluation was in order for severe symptoms with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a.

Under the revised criteria, effective from September 23, 
2002, intervertebral disc syndrome is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25, separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, as 
amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
evaluation is assigned with incapacitating episodes of having 
at total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id.  See also 38 C.F.R. § 4.71a, The Spine, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (2007) (same effect).

Note (1): For purposes of evaluations under 5243, an 
incapacitating episodes is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" mean orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003), effective September 26, 2003, 
[Diagnostic Code 5293 redesignated as 5243 and codified at 
38 C.F.R. § 4,71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episode, 
Note (1) (2007) (same effect)].

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic code or codes.

Note (3): If intervertebral disc syndrome is presented in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  

Under the revised criteria, effective from September 26, 
2003, intervertebral disc syndrome will be evaluated under 
either the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, 
General Rating Formula for Diseases and Injuries of the 
Spine, Diagnostic Code 5243, Intervertebral Disc Syndrome 
(2007).

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted if 
the medical evidence shows unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine, Diagnostic 
Codes 5235 to 5243 (2007).

For VA compensation purposes, normal forward of the 
thoracolumbar spine is zero to 90 degrees; extension is zero 
to 30 degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The combined 
normal range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
the spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, The Spine, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (See also Plate 
V) (2007).

Analysis

The veteran filed a new claim for increase in November 1999.  
In support of that claim, the veteran was afforded a VA 
examination in December 1999, during which he complained of 
occasional severe and acute back pain and right-sided 
sciatica.  A neurologic examination of the lower extremities 
revealed slightly decreased motor strength to the right 
plantar and dorsiflexion.  Range of motion testing revealed 
painful motion, muscle spasm on the right, and weakness, 
particularly on flexion, but with no tenderness to palpation.  
The examination revealed flexion to 45 degrees, with "severe 
pain"; extension to zero degrees; right lateral movement to 
20 degrees; left lateral movement to 30 degrees; right 
rotation to zero degrees, with severe pain; and left rotation 
to 10 degrees.  Range of motion testing was noted to be 
affected by pain, fatigue, and lack of endurance, and pain 
was noted to be the major limiting factor in range of motion.  
X-rays revealed diffuse degenerative changes, with spurring 
of lumbar vertebra at L2, L3, L4, and L5.  The diagnosis was 
degenerative joint disease of the lumbar spine, with right 
L5-S1 disc radiculopathy.  Subjective factors included pain, 
stiffness, and an inability to be up and about for more than 
30 minutes.  Objective factors included right lower leg motor 
weakness noted in the right plantar and dorsiflexion, with 
decreased reflexes as well as "marked decreased range of 
motion in multiple movements" of the lumbar spine and muscle 
spasm on the right at the lumbar region.  The examiner 
further noted that the veteran's pain was constant, with 
flare-ups approximately three times per week, lasting for one 
to three hours and requiring the veteran to lie down in bed 
for three to four days.  Daily activities were noted to be 
severely reduced.  

For Social Security Administration (SSA) purposes, the 
veteran was afforded a disability determination examination 
in April 2000.  This examination revealed some tenderness 
over the lower lumbar spine and sacroiliac areas.  There was 
an area of decreased light touch and pinprick sensation over 
the lateral right thigh in an upper lumber dermatome 
distribution.  It was noted that the veteran could only bend 
over about 25 percent of the way and had severe back pain 
when doing so.  The pertinent diagnosis was chronic low back 
pain with right radicular symptoms, most likely related to a 
herniated disc at the upper lumbar area.  The examiner 
further noted that the veteran probably also had a 
considerable amount of lumbar osteoarthritis.

During a March 2001 VA examination, the veteran reported 
pain, weakness, fatigue, lack of endurance, and stiffness of 
the lower back, with radiation into the right lower 
extremity.  In examining the lower extremities, the examiner 
noted that the veteran had limited function of standing and 
walking because of his right-sided sciatica and because of 
the claimed pain in the lower spine in the lumbosacral area.  
Range of motion testing of the lumbar spine revealed painful 
motion on flexion, with muscle spasm primarily in the right 
paravertebral muscles, weakness, tenderness in the midline at 
approximately the junction of the lumbar and sacral spines, 
and positive straight leg raising on the right.  Specific 
motions including flexion to 60 degrees, with pain at 60 
degrees; extension to zero degrees due to pain; bilateral 
lateral flexion to 30 degrees, with pain at 30 degrees, and 
bilateral rotation to 20 degrees, with pain at 20 degrees.  
X-rays revealed severe degenerative disc disease at L5-S1, 
with lesser changes at L4-L5 and mild diffuse features of 
spondylosis.  The examiner rendered a diagnosis of 
degenerative disc disease, L5-S1, with right-sided sciatica 
and noted that the veteran's back condition, along with the 
condition of his knees, certainly restricted his physical 
activities as far as any weight bearing, prolonged walking, 
running, and carrying of objects of any significant weight 
was concerned.  This was noted to be "impossible" because 
of residual pain.  

The record evidence also includes a September 2002 statement 
and examination report from Sean S-F Hsu, M.D., who indicated 
that the veteran's lower back pain had been getting worse.  
He was noted to have right leg pain and transient numbness of 
the right lateral thigh.  The examination revealed lumbar 
spine forward flexion to 60 degrees, extension to 10 degrees, 
and lateral flexion of 20 degrees bilaterally.  There was 
moderate tenderness but no muscle spasms.  Lumbosacral spine 
x-rays showed multilevel disc degeneration.  A neurological 
examination was unremarkable, but, in rendering an 
assessment, Dr. Hsu noted lower back pain and radiculitis.

During a July 2003 VA examination, the veteran reported back 
pain and right sciatica.  He denied being recommended bed 
rest by a physician.  The examination revealed no radiation 
of pain on movement or muscle spasm, although there was 
tenderness over the midline of the lumbosacral area on 
palpation.  Straight leg raising was positive to 45 degrees 
on the right and to 60 degrees on the left, although the 
examiner noted that "this appears feigned."  While the 
veteran described sciatic pain, the examiner noted no 
objective factors of radiculopathy.  Flexion of the back was 
to 50 degrees, at which point the veteran had pain and took 
three to four minutes to recover.  Pain was noted only at the 
limitations of motion and was found to not be further 
aggravated by fatigue, weakness, lack of endurance, or 
incoordination.  The examiner again stated that "this 
appears feigned to me," although was noted to be difficult 
to make that judgment.  Other motions included zero degrees 
of extension and bilateral rotation and lateral flexion to 10 
degrees.  The examiner confirmed the diagnosis of 
degenerative disc disease of the lumbar spine.

In a February 2004 statement, a U.S. Navy treatment provider 
noted the veteran's right sciatic nerve involvement and use 
of a TENS unit.

When the veteran was examined by VA in May 2005, he reported 
sharp pain across the lower back to the buttocks, pain 
radiating to the right thigh, and an inability to stand for a 
prolonged time or walk a long distance.  He also described 
flare-ups two times per month, lasting two to three days.  
The examiner did note "[n]o reported incapacity in the past 
12 months."  Also, the examiner cited to "some 
inconsistency and exaggeration in his clinical presentation 
of the symptomatology and objective evidence."  Both active 
and passive range of motion testing revealed forward flexion 
to 60 degrees, extension to 10 degrees, bilateral lateral 
flexion to 15 degrees, and bilateral rotation to 20 degrees.  
The veteran had a slightly right antalgic gait and positive 
straight leg raising at 50 degrees on the right and 65 
degrees on the left.  Pain was noted to begin at the 
specified ranges of motion and to not allow movements beyond 
such ranges.  There was no additional limitation by fatigue, 
weakness, lack of endurance, significant pain on motion, 
spasm, weakness, guarding, or tenderness.  Additionally, no 
ankylosis was noted.  The sensory examination was normal, 
with no evidence of radiculopathy.  Also, there was no bowel 
or bladder incontinence.  X-rays revealed disc space 
narrowing at L5-S1, with degenerative disc changes.  The 
diagnoses were mild to moderate degenerative disc disease of 
the lumbosacral spine, with a low back ache and mild 
functional impairment; and no evidence of any neurological 
involvement or significant deterioration from evaluations in 
2003.  The examiner indicated that the veteran was not 
rendered unemployable by his spinal disc or other service-
connected disorders and that he should be able to perform 
sedentary employment.

In April 2007, the veteran underwent a VA vocational 
rehabilitation evaluation.  The report of this evaluation 
indicates limitations in terms of lifting more than five 
pounds, carrying, pushing, pulling, climbing, stooping, 
kneeling, crouching, crawling, reaching overhead, handling, 
feeling in hands and right leg, standing longer than 45 
minutes, walking more than 50 feet, treading, sitting longer 
than 45 minutes, and turning.  The evaluator contrasted the 
opinion as to employability from the May 2005 VA examination 
report with an October 2000 SSA decision indicating a finding 
of disability.  Also, the evaluator noted that the veteran's 
reported flare-ups from the 2005 examination (two times a 
month, lasting two to three days) would resulting his being 
out of work for approximately six days per month, even 
without consideration of his other service-connected 
disorders.  Under these circumstances, "[i]t would be 
unrealistic to expect him to maintain suitable employment 
given the number of days he would be absent from work."  The 
evaluator then cited the findings from the April 2000 SSA 
examination, the diagnoses from the March 2001 VA 
examination, and the findings from Dr. Hsu.  In conclusion, 
the evaluator determined that, given the veteran's 
impairments, he would not be capable of preparing form 
obtaining, or maintaining suitable or gainful employment.  

Upon a review of the above evidence, the Board notes the 
absence of findings of incapacitating episodes of 
intervertebral disc syndrome, flexion to less than 30 
degrees, or ankylosis from the most recent VA examination 
reports.  See 38 C.F.R. § 4.71a, The Spine, General Rating 
Formula for Diseases and Injuries of the Spine (2007).  
Consequently, the Board has focused its consideration on 
whether an increased rating is warranted under the former 
diagnostic criteria, notably Diagnostic Codes 5292, 5293, and 
5295, which remain applicable during the entire pendency of 
this appeal.  See VAOPGCPREC 3-2000.

In this regard, the Board notes that the medical findings of 
record have been quite variable, with the VA examination 
reports from July 2003 and May 2005 indicating a less severe 
disability picture than the remaining evidence of record.  
Notably, the examiner from July 2003 questioned whether the 
veteran's symptoms were "feigned," while the May 2005 
examination report contains a diagnosis of mild to moderate 
degenerative disc disease.  

There are, however, several individual symptoms from these 
examinations that call into question these conclusions.  
Notably, the veteran had zero degrees of extension in July 
2003 and only 10 degrees in May 2005, as contrasted to the 
full range of motion of 30 degrees indicated in 38 C.F.R. 
§ 4.71a.  Moreover, while the veteran was not noted to have 
radiculopathy on both examinations, a February 2004 Navy 
record indicates right sciatic nerve involvement.

Additionally, the earlier examination reports reflect a wide 
range of symptoms that do not appear to be consistent with 
the currently assigned 20 percent evaluation but instead 
suggest a severe disability picture.  Notably, in December 
1999, flexion was limited to 45 degrees, with "severe 
pain," and a "marked" decreased range of motion was noted 
with multiple movements.  At that time, it was also noted 
that the veteran had flare-ups requiring him to lie down in 
bed for three to four days.  All of the examination reports 
dated prior to 2003 indicate right radicular or sciatic 
symptoms and extension limited from zero to 10 degrees.  
Moreover, there are multiple notations of pain with motion, 
particularly with flexion and extension.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 
4.45.  Finally, x-rays from the March 2001 VA examination 
revealed severe degenerative disc disease at L5-S1.

On balance, this evidence is indicative of a degenerative 
disc disease disability picture that is more than moderate 
and arguably severe in degree from the outset of this appeal.  
Given the sharply reduced extension upon recent examinations 
and the limitations noted in the April 2007 vocational 
rehabilitation evaluation report, the Board further finds no 
basis for a staged rating pursuant to Hart because of the 
less pronounced conclusions from the 2003 and 2005 
examination reports.  Rather, under former Diagnostic Codes 
5292, 5293 and 5295, as applied in view of 38 C.F.R. § 4.7, 
and resolving all reasonable doubt in favor the veteran, the 
Board determines that a 40 percent rating for degenerative 
disc disease of the lumbar spine for the entire pendency of 
this appeal is warranted on the basis of findings 
commensurate to severe impairment of the veteran's lumbar 
spine disability.

The Board is nonetheless mindful that the veteran's 
disability picture has not been shown to be pronounced in 
degree, as would warrant a 60 percent evaluation under 
Diagnostic Code 5293, as his symptoms have not shown the 
degree of persistency contemplated by this criteria.  The 
evidence also does not reflect that this disorder has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  He has 
been granted TDIU, but the Board notes that the AMC cited to 
his 60 percent evaluation for diabetic nephropathy in making 
this determination in the July 2007 rating decision.  The 
Board is thus not required to remand this matter for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The final inquiry for the Board is whether any separate 
evaluations for associated objective neurological 
abnormalities are warranted in this case.  As noted above, 
the veteran has been repeatedly shown to have radiculopathy 
and/or sciatic symptoms in the right lower extremity.  
Specific findings have included slightly decreased motor 
strength to the right plantar and dorsiflexion in November 
1999 and decreased light touch and pinprick sensation over 
the lateral right thigh in April 2000.  No objective findings 
were noted upon VA examination in 2003 and 2005, but right 
sciatic nerve involvement was confirmed by a Navy doctor in 
February 2004.  These findings overall are consistent with no 
more than mild incomplete paralysis of the right sciatic 
nerve, warranting a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 8520.  This separate evaluation is 
thus assigned as of September 23, 2002, the date that 
38 C.F.R. § 4.71a, Diagnostic Code 5243 went into effect.

Overall, the evidence supports an increased evaluation of 40 
percent for degenerative disc disease of the lumbar spine for 
the entire appellate period and a separate 10 percent 
evaluation for right sciatic nerve impairment as of September 
23, 2002.  To that extent, the appeal is granted.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 40 percent rating for 
degenerative disc disease of the lumbar spine, for the entire 
appellate period, is granted.

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a separate 10 percent 
rating for sciatic nerve impairment of the right lower 
extremity, at least for the period from September 23, 2002, 
is granted.


REMAND

In a July 2007 rating decision, the AMC granted entitlement 
to TDIU rating, effective from June 11, 2003.  In May 2008, 
within one year of that determination, the veteran submitted 
a Notice of Disagreement as to the assigned effective date to 
the RO.  He has cited instead to 2000, when he began 
receiving Social Security Administration disability benefits.  

Given this submission of a timely Notice of Disagreement, VA 
regulations require that the veteran be furnished with a 
Statement of the Case addressing the issue of entitlement to 
an effective date prior to June 11, 2003 for the grant of 
entitlement to TDIU.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

The veteran and his representative must 
be furnished with a Statement of the Case 
addressing the issue of entitlement to an 
effective date earlier than June 11, 
2003, for an award of a TDIU ratng.  This 
issue should be returned to the Board, if 
and only if, the veteran files a timely 
substantive appeal and thus perfects an 
appeal of same in accordance with 
38 U.S.C.A. § 7105.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


